39 So. 3d 583 (2010)
In re Dustin L. POCHE.
No. 2010-OB-1311.
Supreme Court of Louisiana.
June 30, 2010.
Granted. Petitioner is allowed to take the Louisiana State Bar Examination. However, petitioner shall not be considered for admission to the bar until he can demonstrate compliance with the requirements imposed upon him by the Committee on Bar Admissions and the Director of the Lawyers Assistance Program, including, but not limited to, execution of the recommended Recovery Agreement.
JOHNSON and CLARK, JJ., would deny.